Case: 11-30026     Document: 00511545370         Page: 1     Date Filed: 07/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 20, 2011
                                     No. 11-30026
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID W. TAYLOR,

                                                  Petitioner-Appellant

v.

WARDEN UNITED STATES PENITENTIARY POLLOCK,

                                                  Respondent-Appellee


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:10-CV-1444


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        David W. Taylor, federal prisoner # 13549-074, appeals the district court’s
denial and dismissal with prejudice of his 28 U.S.C. § 2241 petition challenging
a restitution order issued in connection with his 1993 conviction for bank
robbery.     Taylor challenges the $5000 restitution order imposed by the
sentencing court and asserts that the court failed to consider the necessary
requirements when ordering restitution. He also argues that he is actually
innocent of the offense of conviction, that the prosecution failed to establish that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30026    Document: 00511545370      Page: 2    Date Filed: 07/20/2011

                                   No. 11-30026

the bank was FDIC insured, and that he was denied the effective assistance of
counsel. The district court determined that Taylor’s claims relating to his
conviction and the sentencing court’s restitution order should be dismissed for
lack of jurisdiction because those claims arose under 28 U.S.C. § 2255 rather
than § 2241. Taylor argues that his arguments can be considered in a § 2241
petition and contends that the savings clause of § 2255 is applicable. He notes
that an appeal waiver prevented him from challenging his conviction and
sentence in a § 2255 proceeding.
      The district court’s findings of fact are reviewed for clear error and issues
of law are reviewed de novo in an appeal from the denial of habeas relief. Jeffers
v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). Taylor’s claims relating to the
imposition of restitution and the validity of his conviction are not properly raised
in a § 2241 petition. See Reyes-Requena v. United States, 243 F.3d 893, 900 (5th
Cir. 2001); Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Additionally,
Taylor fails to show that he meets the criteria for supporting a claim under the
savings clause of § 2255(e). See Reyes-Requena, 243 F.3d at 904. A procedural
bar to raising his claims in a § 2255 motion does not render the § 2255 remedy
ineffective or inadequate. Pack v. Yusuff, 218 F.3d 448, 452-53 (5th Cir. 2000).
The district court did not err in dismissing these claims for lack of jurisdiction.
      Taylor next argues that the 1993 restitution order expired five years after
the entry of judgment. Because he continued to make payments after five years,
Taylor asserts that the collection of the restitution by the Bureau of Prisons was
improper. This argument is without merit. We have previously rejected this
argument and held that a defendant’s liability to pay restitution terminates 20
years from the entry of judgment or 20 years after the release of imprisonment.
See United States v. Ridgeway, 489 F.3d 732, 734, 736-37 (5th Cir. 2007); 18
U.S.C. § 3613(b), (f).
      Finally, Taylor argues that the BOP garnished wages at a greater
percentage than that allowed by statute and that restitution was paid to the

                                         2
   Case: 11-30026   Document: 00511545370    Page: 3   Date Filed: 07/20/2011

                                No. 11-30026

FDIC rather than the victim. These claims are conclusory and therefore do not
give rise to a constitutional violation. See Koch v. Puckett, 907 F.2d 524, 530
(5th Cir. 1990).
      Accordingly, the judgment of the district court is AFFIRMED. Taylor’s
motion for the appointment of counsel is DENIED.




                                      3